Case: 13-14257   Date Filed: 10/24/2014   Page: 1 of 21


                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                              No. 13-14257
                          Non-Argument Calendar
                        ________________________

                  D.C. Docket No. 1:11-cv-23547-CMA



ROBERT EUGENE EASLEY,

                                                            Plaintiff-Appellant,

                                   versus

DEPARTMENT OF CORRECTIONS, et al.,
Secretary,

                                                                     Defendants,

WARDEN,
COLONEL MARLOW,
SGT. VEGA,
SGT. REYES,
SGT. ORTERO, et al.,

                                                        Defendants-Appellees.

                        ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________
                            (October 24, 2014)
              Case: 13-14257     Date Filed: 10/24/2014   Page: 2 of 21


Before HULL, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      In this 42 U.S.C. § 1983 action, plaintiff-appellant Robert Eugene Easley, a

Florida prisoner, pro se appeals the district court’s entry of summary judgment in

favor of 15 defendant-appellee prison employees. Easley alleged that he received

inadequate medical treatment and faced retaliation for filing grievances. On

appeal, Easley argues the district court erred (1) by prematurely granting summary

judgment in the defendants’ favor where further discovery beyond the deadline

was needed and (2) by failing to grant summary judgment in Easley’s favor. After

careful review, we find no reversible error and affirm.

                                I. BACKGROUND

A. The Parties

      In 2011, this lawsuit began, and by January 2012, Easley pro se had filed an

amended § 1983 civil rights complaint against 15 employees of the Dade

Correctional Institution (“DCI”). The defendants may be divided into three

categories: (1) DCI Healthcare Providers, (2) DCI Officers, and (3) DCI Officials.

In the first category, Easley alleges deliberate indifference to his serious medical

needs by Dr. Julio Poveda and Nurses Curtis Dwares, Suzanne Manifold, Wilene

Laguerre, and Ron Ruel. In the second category, he alleges interference with his

access to medical care by DCI Sergeants Michelle Vega, Linessa Reyes, Jose


                                          2
                Case: 13-14257       Date Filed: 10/24/2014       Page: 3 of 21


Otero, Krystal Holmes, and Jenean Lee, as well as DCI Officers Toi Levy, Deatra

Johnson, Anthony Alexander, Joshua Pujol, and Taniko Byrd. In the third

category, he alleges unlawful retaliation for his prior grievances by DCI Officials

Warden Jerry Cummings, Assistant Warden Jabaria Williams, and Colonel Royce

Marlow. 1

B. Easley’s Medical Care from 2009-2011

       Easley was a DCI inmate from September 2009 until December 2011. He is

now at another prison. The events below relate only to his time at DCI. Upon

arrival at DCI, Easley was medically evaluated and was diagnosed as suffering

from diabetes, hypertension, and chronic back pain. Subsequently, he was

diagnosed with anxiety, depression, and obesity.

       The DCI Healthcare Providers took a variety of steps to address Easley’s

medical needs. These included: (1) providing Easley with a cane, a low bunk pass,

and a pass to avoid prolonged standing; (2) placing Easley on a special 2800-

calorie diet to address his diabetes and weight issues; (3) referring Easley to an

outside orthotics specialist and then providing Easley with special orthopedic

shoes; 2 (4) securing an evaluation with an outside orthopedic surgeon, who

recommended a surgical remedy for his back pain, spinal fusion surgery, which

       1
          The Secretary of the Department of Corrections was originally a defendant but was
dismissed from the case and is not a party to this appeal.
        2
          Because Easley was sent multiple times to medical specialists with offices outside the
prison, we refer to them as “outside” specialists or “outside” doctors.
                                                3
              Case: 13-14257    Date Filed: 10/24/2014    Page: 4 of 21


Easley refused; (5) offering Easley the option of sleeping in the infirmary and

advising that he regularly do stretching exercises; (6) ordering an MRI to aid in

diagnosing Easley’s back problems; (7) ordering physical therapy; (8) prescribing

and administering Ultram, a narcotic, as well as aspirin and ibuprofen for relief of

Easley’s pain; and (9) prescribing and administering other medicines, including

Lisinorpil (for high blood pressure), Glucophage (for diabetes), Zocor (for

cholesterol), Flexeril (a muscle relaxer), and Diphenhydramine (Benadryl).

Separately, the DCI mental health department prescribed Prozac and Elavil (or the

generic, amitriptyline), both for depression.

C. Easley’s Claims Against the DCI Healthcare Providers

      Easley argues the steps taken by the DCI Healthcare Providers were

insufficient, delayed, or terminated, rendering his medical care inadequate.

      Easley accurately notes that his special diet was twice terminated. The

formal policy (of the Florida Department of Corrections) required the cessation of

a special diet where an inmate missed more than 10% of his meals. Easley had

missed 33% of his special diet meals when that diet was first cancelled in March

2010. It was subsequently reinstated, and then again cancelled when Easley

missed 71% of his special diet meals in October 2010. The special diet was not

renewed and Easley was given a disciplinary report for failure to comply.




                                          4
                Case: 13-14257       Date Filed: 10/24/2014       Page: 5 of 21


       After being sent to an outside orthotics specialist, Easley received special

orthopedic shoes in June 2010. Easley complains, however, that he was not given

a new pair of the same shoes on an annual basis. Defendants respond that no

policy requires annual replacement of the specially ordered shoes, and that Easley

was given replacement orthotic inserts in January 2011. Moreover, as with a

number of Easley’s other medical treatments, the authorization or denial of

replacement shoes did not rest with the individual defendants. Rather, the

defendants would file a request with Utilization Management, a division of

Florida’s Department of Corrections based in Tallahassee and a non-party. In

August 2011, defendant Dr. Poveda requested that Utilization Management

approve Easley being seen again by an outside orthotics specialist. Easley does not

dispute that Dr. Poveda made this request, but avers that defendant Nurse Dwares

“refused to properly write referrals to get a renewal pair” of orthopedic shoes.

Dwares avers that he was not “involved in [Easley] receiving or not receiving a

new pair of shoes,” but that Dr. Poveda did in fact make the appropriate request to

Utilization Management.

       The DCI Healthcare Providers referred Easley to an outside physician, Dr.

Amar Rajadhyaksha. 3 Dr. Rajadhyaksha, an orthopedic surgeon, saw Easley on


       3
         The defendants consistently refer to this appointment as an evaluation with a
neurologist, but nothing in the record indicates Dr. Rajadhyaksha is a neurologist, and his stamp
in the medical records indicates that he is an orthopedic surgeon specializing in spinal surgery.
                                                5
                 Case: 13-14257   Date Filed: 10/24/2014   Page: 6 of 21


June 16, 2010, and recommended corrective surgery to resolve Easley’s back pain.

Easley refused surgery and requested other, more conservative treatment.

      After Easley saw Dr. Rajadhyaksha and refused surgery, the DCI Healthcare

Providers ordered outside consultations for epidural injections to block the pain.

Easley met with Dr. Polanco on October 8, 2010, and with Dr. Escandor on

December 22, 2010, both at Kendall Regional Medical Center (“Kendall”). In his

sworn affidavit, Dr. Poveda stated that Easley received two epidural injections, one

on October 8, 2010, and one on December 22, 2010. In his affidavit, Easley avers

that the epidural injections never occurred during his time at DCI. And as Easley

notes, the Kendall documents from these appointments show that Easley was seen

but do not state whether epidural injections were actually administered on the

alleged dates.

      Nevertheless, it is undisputed that Easley’s back-pain condition received

significant attention. Throughout his stay at DCI, Easley was prescribed the

narcotic Ultram, to be given three times a day as needed. Affidavits from the DCI

Healthcare Providers and accompanying medical records show that he was

regularly evaluated and treated by the medical staff. Several of these evaluations

resulted in referral to outside specialists. In April 2010, Easley was referred to an

orthopedic surgeon. That appointment, where Dr. Rajadhyaksha recommended

surgery to Easley, occurred in June 2010.


                                           6
                Case: 13-14257        Date Filed: 10/24/2014        Page: 7 of 21


       Easley was separately evaluated by the DCI Healthcare Providers twice in

July 2010. In September 2010, Easley was sent out for an MRI and his

prescription for the narcotic Ultram was renewed. Easley was evaluated twice by

the DCI Healthcare Providers again in October 2010, at least once in November

2010, and had follow-ups specifically addressing back pain management in

December 2010 and February 2011. In March 2011, Easley was recommended for

and began physical therapy. 4 Easley was evaluated for his back pain twice in

April 2011 and again in May 2011. The medical notes from the May 2011

appointment note that Easley “state[d] that the Ultram is working very well on his

pain.” Medical records from May 2011 and June 2011 also show that Easley

refused a referral for an outside pain management consult and again refused

surgery. Both refusal forms acknowledge that Easley refused these treatments

against the advice of the DCI Healthcare Providers. 5

       Easley also complains that the DCI Healthcare Providers required him to

wait eight hours between doses of Ultram, the narcotic pain reliever. Easley’s

       4
          In the district court, Easley disputed the ready availability of physical therapy, alleging
that he was improperly removed from the physical therapy program. He raises no issues related
to physical therapy on appeal.
        Easley’s Healthcare Providers contend that the cessation of physical therapy was due to
Easley’s non-compliance. Despite the therapist observing that Easley walked briskly and
without his cane, Easley at times would not attend physical therapy or perform required exercises
without greater access to pain medication.
        5
          A separate June 2011 examination showed that Easley’s treatment for diabetes,
hypertension, and high cholesterol had been effective. In his deposition, Easley acknowledged
that the medications prescribed for his diabetes while at DCI brought the condition under control.


                                                 7
              Case: 13-14257    Date Filed: 10/24/2014    Page: 8 of 21


prescription allowed administration of Ultram three times a day, as needed. The

DCI Healthcare Providers admit that they did not provide Easley with Ultram on

demand and required him to wait eight hours between doses. The defendants aver

that (1) Ultram is a narcotic that must be administered under direct observation and

(2) standard medical practice treats a thrice-daily dose as being appropriate every

eight hours, once in the morning, once in the afternoon, and once at night. Medical

records show that, in late July 2011 and early August 2011, Easley on numerous

occasions attempted to get his next dose of Ultram before the prescription would

allow. Easley also consistently refused the DCI Healthcare Providers attempts to

take vital signs to get an objective assessment of his pain level. In addition, Easley

was also taking Prozac at the time. The DCI Healthcare Providers aver that

because Prozac can potentially have life-threatening interactions with Ultram,

close monitoring was especially warranted.

      Easley also makes a separate claim that he was unfairly forced to wait forty-

five minutes in the medical unit after many of his Ultram doses. The DCI

Healthcare Providers respond by explaining the common practice of “cheeking” in

the prison environment. Cheeking is where inmates will attempt to store

medication in their cheeks and later sell their medication. The DCI Healthcare

Providers often require inmates to wait after receiving their medication to ensure

the medication has dissolved.


                                          8
              Case: 13-14257     Date Filed: 10/24/2014   Page: 9 of 21


D. Easley’s Claims Against the DCI Officers

      Separately, Easley argues that the DCI Officers denied him access to

medical care by not allowing him to go to the medical unit despite his medical

pass. Easley’s primary claim is that the DCI Officers failed to honor his pass for

“noon time” treatment. Easley’s medical pass, however, never prescribed dosage

of Ultram at “noon time” and the DCI Officers offer at least two explanations for

appropriately denying Easley’s request to go to the medical unit at noon. Either

the compound was not opened up for “call outs,” which would allow inmates to go

to work, chapel, medical, etc., or an inmate would not be allowed to go to the

medical unit at noon because the medical staff was regularly on lunch break

between noon and 1:00 pm.

E. October-November 2011 Retaliation Against Easley

      Though Easley alleges that the denial of access to medical care by the DCI

Officers and the failure to provide adequate medical care by the DCI Healthcare

Providers may have had a retaliatory element, he states a separate claim against the

DCI Officials which sounds entirely in retaliation. Easley alleges that he was

placed in administrative confinement on October 14, 2011, and then transferred

from DCI to Everglades Correctional Institution on December 9, 2011, in

retaliation for filing grievances as to his medical treatment at DCI.




                                          9
              Case: 13-14257       Date Filed: 10/24/2014     Page: 10 of 21


       In October 2011, a DCI corrections officer was assaulted in Section I of the

prison (which included the DCI prison library). Because the identity of the

officer’s assailants was unknown, all 100 inmates present in Section I of the prison

on that day, including Easley, were placed in administrative confinement. 6 The

Office of the Inspector General of Florida, rather than the DCI Officials, conducted

the investigation into the assault. Because the subsequent investigation could not

determine the officer’s assailants, all DCI prisoners then housed in administrative

confinement (whose whereabouts at the time of the attack could not be confirmed)

received “non-negative” transfers to other facilities for safety and security reasons.

       Easley also asserts that he lost “gain time” as a result of his placement in

administrative confinement. The record shows, however, that Easley received

seven days (of a possible ten days) of gain time in October 2011 and that he

received ten days of gain time in December 2011. Easley forfeited any gain time

for November 2011 not for being placed in administrative confinement, but for

receiving an unrelated disciplinary report.

F. District Court Proceedings



       6
         For at least two weeks in November 2011, however, Easley was not in administrative
confinement, but was transferred to the South Florida Reception and Medical Center, where he
was seen by Dr. Gama, a neurologist. Dr. Gama’s notes from this meeting acknowledge Easley’s
refusal of surgery and recommend weight reduction, stretching exercises, and symptomatic pain
management with ibuprofen. Though Dr. Gama also recommended another referral to pain
management, he notes discussing the risks of epidural shots with Easley. Easley’s deposition
testimony concedes that the neurologist did not recommend epidural shots.
                                             10
               Case: 13-14257       Date Filed: 10/24/2014      Page: 11 of 21


       The district court referred the case to a magistrate judge. On December 28,

2011, the magistrate judge granted Easley’s motion to proceed in forma pauperis.

Following Easley’s amendment to his complaint,7 service on the defendants, and

defendants’ Answers, the magistrate judge issued a scheduling order stating that

discovery would conclude on December 17, 2012. Defense counsel deposed

Easley on November 15, 2012. Defense counsel also brought documents covered

by Easley’s requested discovery to the prison for Easley to review.

       After the defendants responded to Easley’s discovery requests, Easley filed

several motions to compel. In particular, on November 26, 2012, Easley moved to

compel the copying of documents presented to him in his prior meetings with

defense counsel. Easley essentially requested that the Florida Department of

Corrections provide these copies to him at no cost or with a bill for future payment.

Easley’s prison account lacked sufficient funds to pay for the copying costs. The

statement of charges provided by defense counsel shows that Easley sought 923

copies, for which he would have been charged $138.45. The defendants objected,

asserting that the Federal Rules did not require a party served with a request for

production (or a non-party) to make copies free of charge.




       7
        The district court directed the clerk of court to combine Easley’s amended complaint
and supplement into a single document, which the court stated it would treat as the operative
complaint.
                                               11
               Case: 13-14257        Date Filed: 10/24/2014       Page: 12 of 21


       Separately, on November 1, 2012, Easley sought production of video

recordings from administrative confinement, for the period of October 14, 2011

through November 2011. Easley alleges that these videos would demonstrate the

involvement of the DCI Officials in the decision to place Easley in administrative

confinement in retaliation for his grievances. The magistrate judge struck Easley’s

motion to compel for failure to comply with the local rules. On December 4, 2012,

Easley filed a motion to extend the time to complete discovery by 60 days. The

magistrate judge denied this motion on December 6, 2012.

       Easley then moved, on December 12, 2012, for spoliation sanctions in

connection with the destruction of the video recording, which he alleged was in

bad faith. The magistrate judge denied the sanctions motion. Discovery expired on

December 17, 2012.

       On January 18, 2013, all defendants moved for summary judgment, filing

affidavits, a transcript of Easley’s deposition, and various exhibits. Easley also

moved for summary judgment in his favor. He submitted a variety of records,

including an array of grievances and grievance responses, as well as several

affidavits, two from himself, several from other inmates, and one from corrections

officer Sergeant Christy Sturtevant.8 Easley also moved to strike the defendants’


       8
          Sergeant Sturtevant’s affidavit indicates that she observed Easley being returned from a
failed attempt to go to the medical unit. Sturtevant filed a subsequent affidavit stating that she
thought Easley was attempting to go to medical to receive insulin for his diabetes, that she was
                                                12
              Case: 13-14257       Date Filed: 10/24/2014      Page: 13 of 21


summary judgment motions because of his inability to obtain copies of the

defendants’ discovery documents.

       The magistrate judge issued a report and recommendation that the district

court grant all defendants’ motions for summary judgment and deny Easley’s

summary judgment motion. The district court adopted the report and

recommendation, denied Easley’s various motions, and granted summary judgment

in favor of all defendants. Easley timely appealed.

                                II. STANDARD OF REVIEW

       The district court’s denial of a motion to compel discovery is reviewed for

abuse of discretion. Holloman v. Mail-Well Corp., 443 F.3d 832, 837 (11th Cir.

2006). “District judges are accorded wide discretion in ruling upon discovery

motions, and appellate review is accordingly deferential.” Harris v. Chapman, 97
F.3d 499, 506 (11th Cir. 1996).

       We review de novo a district court’s grant of summary judgment, viewing

the evidence in the light most favorable to the non-moving party. Owen v. I.C.

Sys., Inc., 629 F.3d 1263, 1270 (11th Cir. 2011). Summary judgment is

appropriate “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.




unaware of any back problem or back pain, and that she never confirmed with any other officer
that Easley had been turned away from the medical unit.
                                              13
             Case: 13-14257     Date Filed: 10/24/2014    Page: 14 of 21


56(a). We note before addressing the merits of Easley’s appeal that Easley appears

pro se before this Court, as he did before the district court. Pro se pleadings are

given more leeway than complaints submitted by counseled litigants. Dean v.

Barber, 951 F.2d 1210, 1213 (11th Cir. 1992).

                                    III. DISCOVERY

      After review of the record and Easley’s claims, we conclude that the district

court did not abuse its discretion in not extending the discovery deadline and

proceeding to rule on cross-summary-judgment motions.

      Summary judgment should be granted only where the party opposing the

motion has had an adequate opportunity for discovery. See Snook v. Trust Co. of

Ga., 859 F.2d 865, 870 (11th Cir. 1988). But “[w]here a significant amount of

discovery has been obtained, and it appears that further discovery would not be

helpful in resolving the issues, a request for further discovery is properly denied.”

Avirgan v. Hull, 932 F.2d 1572, 1580 (11th Cir. 1991).

      As to the cross-summary-judgment motions, Easley submitted several

hundred pages of records, including numerous grievances and grievance responses,

medical records, gain-time reports, Department of Corrections rules, affidavits by

individuals, and several of the defendants’ interrogatory responses. The

defendants also filed hundreds of pages of Easley’s medical and prison records.




                                          14
                  Case: 13-14257       Date Filed: 10/24/2014   Page: 15 of 21


Easley has not shown that the district court abused its discretion in denying

Easley’s requests for further discovery beyond the discovery deadline.

          This is not to say that further discovery would yield no greater development

of the factual record. But that is not the standard our law provides. “[W]e will not

overturn discovery rulings unless it is shown that the District Court's ruling

resulted in substantial harm to the appellant's case.” Iraola & CIA, S.A. v.

Kimberly-Clark Corp., 325 F.3d 1274, 1286 (11th Cir. 2003) (quotation omitted).

Beyond conclusory allegations, Easley has also not shown the existence of any

additional discoverable material that would have meaningfully altered the district

court’s analysis as to the summary judgment motions. See Haves v. City of

Miami, 52 F.3d 918, 921 (11th Cir. 1995) (“The mere existence of some factual

dispute will not defeat summary judgment unless that factual dispute is material to

an issue affecting the outcome of the case.”).

          As to the cost of copying discovery materials, Easley argues that the district

court should have put a lien on Easley’s inmate account. In effect, Easley contends

that his in forma pauperis status should cover the costs of discovery. See 28 U.S.C.

§ 1915 (allowing deferred payment, from the inmate account, for court fees). But

the IFP statute does not mention the costs of discovery. Rather, § 1915 refers to

only “court fees.”9 Neither defendants nor the district court were obligated to


9
    Section 1915 provides, in relevant part:
                                                15
               Case: 13-14257       Date Filed: 10/24/2014       Page: 16 of 21


advance Easley his discovery costs. See Tabron v. Grace, 6 F.3d 147, 159 (3d Cir.

1993) (“There is no provision in [§ 1915] for the payment by the government of

the costs of . . . litigation expenses, and no other statute authorizes courts to

commit federal monies for payment of the necessary expenses in a civil suit

brought by an indigent litigant.”).

       As to the video recordings for October 14, 2011 through November 2011,

the defendants state that they were not requested until September 2012 and that, at

that time, such recordings no longer existed. Nothing in the record suggests any

bad faith of the defendants in not retaining videos from a year earlier.

Alternatively, other than conclusory allegations, Easley has provided no

explanation as to what information was in the video recordings or in the documents

not copied that would have aided his case. See Iraola, 325 F.3d at 1286.

                            IV. MERITS OF EASLEY’S CLAIMS

A. The Deliberate Indifference Standard

       For Easley to secure redress under § 1983, he must demonstrate that the

defendants, acting under color of state law, committed acts that deprived him of


       [I]f a prisoner brings a civil action or files an appeal in forma pauperis, the
       prisoner shall be required to pay the full amount of a filing fee. The court shall
       assess and, when funds exist, collect, as a partial payment of any court fees
       required by law, an initial partial filing fee of 20 percent of the greater of--
       (A) the average monthly deposits to the prisoner's account; or
       (B) the average monthly balance in the prisoner's account for the 6-month period
       immediately preceding the filing of the complaint or notice of appeal.
28 U.S.C.A. § 1915(b)(1).
                                               16
             Case: 13-14257     Date Filed: 10/24/2014   Page: 17 of 21


some right, privilege, or immunity protected by the Constitution or laws of the

United States. 42 U.S.C. § 1983. The Eighth Amendment forbids “cruel and

unusual punishments,” U.S. Const. amend. VIII, and prohibits “deliberate

indifference to serious medical needs of prisoners.” Estelle v. Gamble, 429 U.S.
97, 104, 97 S. Ct. 285, 291 (1976).

      To prevail on a deliberate indifference claim, Easley must show: “(1) a

serious medical need; (2) the defendants' deliberate indifference to that need; and

(3) causation between that indifference and the plaintiff's injury.” Mann v. Taser

Int'l, Inc., 588 F.3d 1291, 1306–07 (11th Cir. 2009). To establish deliberate

indifference, Easley must prove “(1) subjective knowledge of a risk of serious

harm; (2) disregard of that risk; (3) by conduct that is more than [gross]

negligence.” Townsend v. Jefferson Cnty., 601 F.3d 1152, 1158 (11th Cir. 2010)

(alteration in original). The defendants must have been “aware of facts from which

the inference could be drawn that a substantial risk of serious harm exist[ed]” and

then actually draw that inference. Farrow v. West, 320 F.3d 1235, 1245 (11th Cir.

2003) (quotation omitted).

      Delay in treatment may, under certain circumstances, constitute deliberate

indifference. See McElligott v. Foley, 182 F.3d 1248, 1255 (11th Cir. 1999). And

“prison officials may violate the Eighth Amendment's commands by failing to treat

an inmate's pain.” Id. at 1257. But “a simple difference in medical opinion


                                          17
             Case: 13-14257     Date Filed: 10/24/2014   Page: 18 of 21


between the prison's medical staff and the inmate as to the latter's diagnosis or

course of treatment” does not support a claim of deliberate indifference. Harris v.

Thigpen, 941 F.2d 1495, 1505 (11th Cir. 1991); see also Waldrop v. Evans, 871
F.2d 1030, 1033 (11th Cir. 1989). Nor do matters of medical judgment. Estelle,
429 U.S. at 107, 97 S. Ct. at 292–93. Deliberate indifference is not established

where an inmate received care but desired different modes of treatment. Hamm v.

Dekalb County, 774 F.2d 1567, 1575 (11th Cir. 1985).

      “Medical treatment violates the eighth amendment only when it is so grossly

incompetent, inadequate, or excessive as to shock the conscience or to be

intolerable to fundamental fairness.” Harris, 941 F.2d at 1505 (quotation omitted).

Mere incidents of negligence or malpractice do not rise to the level of

constitutional violations; rather, care must be “minimally adequate.” Id. at 1504.

And “an inmate who complains that delay in medical treatment rose to a

constitutional violation must place verifying medical evidence in the record to

establish the detrimental effect of delay in medical treatment to succeed.” Hill v.

Dekalb Reg'l Youth Det. Ctr., 40 F.3d 1176, 1188 (11th Cir. 1994), overruled in

part on other grounds by Hope v. Pelzer, 536 U.S. 730, 122 S. Ct. 2508 (2002).

B. Easley’s Evidence of Deliberate Indifference

      Easley’s evidence does create factual issues about whether he actually

received epidural injections for his back pain, but his evidence does not create a


                                          18
             Case: 13-14257     Date Filed: 10/24/2014    Page: 19 of 21


factual issue as to deliberate indifference to his multiple medical needs that would

preclude summary judgment. We explain why.

      The undisputed evidence shows that, throughout his time at DCI, Easley

received continuous and extensive medication and medical treatment. The DCI

Healthcare Providers employed a variety of approaches to ensure that Easley’s

diabetes and hypertension remained under control and that Easley’s back pain was

effectively managed. They regularly adjusted his treatment to compensate for the

unavailability (or, in the case of surgery, Easley’s refusal) of other treatment

options. Certain treatment options desired by Easley were never within the

authority of the DCI Healthcare Providers at the facility, but rather subject to

authorization by Utilization Management in Tallahassee or limited by Department

of Corrections policies. Other treatment options, like Easley’s orthotic shoes, were

made available initially, but not renewed on Easley’s demand. Even if the

unavailability of new shoes annually were imputed entirely to the defendants, it

would be, at most, negligence rather than deliberate indifference.

      At the heart of this complaint is Easley’s access to prescription pain

medication, the narcotic Ultram. The availability of Ultram cuts across Easley’s

claims against the DCI Healthcare Providers and the DCI Officers. Given the

evidence of the standard medical dosing for this narcotic, the heightened concern

about “cheeking” for safety in the prison environment, and the multiple medicines


                                          19
             Case: 13-14257     Date Filed: 10/24/2014   Page: 20 of 21


Easley received, the steps taken to dispense Easley’s Ultram simply do not rise to

the level of deliberate indifference on the part of the DCI Healthcare Providers.

While Easley strongly disagrees with his Healthcare Providers as to his treatment,

this does not entitle him to relief under § 1983. See Harris, 941 F.2d at 1505;

Hamm, 774 F.2d at 1575.

      Finally, there is no evidence that the DCI Officers, who allegedly denied

Easley access to the medical unit, had any awareness of a risk of serious harm to

Easley if they did not let him pass at a particular time to obtain Ultram. Rather, the

evidence shows that the DCI Officers, like the DCI Healthcare Providers, were

constrained by institutional controls and did not bend those controls in response to

Easley’s demands for pain medication on his own terms and schedule.

C. Retaliation

      As with deliberate indifference, Easley’s retaliation claim must show that the

defendants deprived Easley of some constitutional right. 42 U.S.C. § 1983. He

claims that defendants placed him in administrative confinement, transferred him

from DCI, and took away his “gain time” because he filed grievances and that

defendants’ alleged retaliatory conduct violated his right to due process under the

Fourteenth Amendment and his right to freedom of expression under the First

Amendment. However, there is no evidence connecting Easley’s grievance to his

administrative confinement, transfer, or loss of gain time.


                                         20
               Case: 13-14257       Date Filed: 10/24/2014       Page: 21 of 21


       Rather, the evidence establishes that Easley was placed in administrative

confinement because all of the prisoners present in Section I on the day of the

assault on the officer were placed in administrative confinement. Easley does not

dispute that he was in Section I on the day of the assault. All of those inmates

(whose whereabouts at the time of the attack could not be confirmed) were

transferred from DCI. And Easley accrued no gain time for November 2011

because of an unrelated disciplinary report. Therefore, we need not address the

requirements for his retaliation claim because those claims fail in any event.

                                        V. CONCLUSION

       For the above reasons, we find no reversible error in the district court’s grant

of summary judgment in favor of the defendants and denial of Easley’s summary

judgment motion. 10

              AFFIRMED.




10
  Easley also appeals the district court’s denial of his motion for appointed counsel. We review
the denial of a motion for appointment of counsel for abuse of discretion. Smith v. Fla. Dep’t of
Corr., 713 F.3d 1059, 1063 (11th Cir. 2013). We find no such abuse of discretion, for the reasons
outlined in our own denial of appointed counsel in this appeal. See Kilgo v. Ricks, 983 F.2d 189,
193 (11th Cir. 1993).
                                               21